Citation Nr: 0520012	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  04-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from June 1969 through January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The veteran testified before the 
undersigned at a hearing in May 2005 at the RO.  A transcript 
of this hearing has been associated with the claims folder.

In November 2002 correspondence the veteran stated that 
"after dinging my knees up I did have to accommodate for 
that and that was contributory to my injuring my back 
(multiple disc surgery) and shoulder (rebuilt)."  To the 
extent that the veteran is attempting to claim service 
connection for back and shoulder disabilities secondary to a 
bilateral knee disorder, this matter is referred to the RO 
for action deemed appropriate.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  A bilateral knee disorder was noted on the veteran's 
enlistment examination at service entry. 

3.  The veteran's pre-existing bilateral knee disorder did 
not increase in severity during service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 38 
C.F.R. §§  3.303, 3.306 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in June 
2002.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the statement of 
the case (SOC), he was provided with specific information as 
to why his claim was being denied, and of the evidence that 
was lacking.    

Finally, with respect to element (4), the Board notes that 
the June 2002 letter generally informed the veteran that it 
was necessary to send any evidence to VA in his possession 
that pertains to his claims.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.      

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The claims folder contains all available service medical 
records, private medical records, and VA examination reports.  
The veteran has not identified any outstanding evidence to be 
obtained.  Accordingly, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini II; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
peacetime service. 38 U.S.C.A. § 1110.  For purposes of 
service connection pursuant to § 1110, every veteran shall be 
taken to have been in sound condition when examined, accepted 
and enrolled for service, except as to defects, infirmities 
or disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progression of the 
disease.  38 U.S.C.A. §1153; 38 C.F.R. § 3.306(a).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

In this case, the Board finds that service connection is not 
in order.  Specifically, the Board finds that a bilateral 
knee disorder existed prior to service and there is no 
evidence of aggravation, or of an increase in severity, of 
the veteran's knee disabilities during service.  Service 
medical records show that the veteran underwent right knee 
medial meniscectomy in July 1968, approximately one year 
prior to service, and left knee arthrotomy and medial 
meniscectomy in January 1969, approximately six months prior 
to service.  The veteran's June 1969 enlistment examination 
similarly reports "meniscectomy, bilateral and good 
function."  Since the residuals of the meniscectomy were 
noted on the enlistment physical examination, the presumption 
of soundness at entry is not triggered.  

In July 1969, less than one month after the veteran entered 
service, the veteran complained of pain in both knees.  The 
veteran complained of bilateral knee pain several more times 
during service in August, October, November, and December 
1969.  In December 1969, a Medical Board determined that the 
veteran's bilateral knee disorder made him unfit for duty and 
found that "the disability was neither incurred in nor 
aggravated by a period of active military service."  It was 
reported that x-rays that month were negative for any knee 
pathology.  The veteran was honorably discharged in January 
1970 because he failed to meet procurement medical fitness 
standards.  

The veteran was afforded a VA examination in April 2003.  The 
examiner was specifically asked to specify whether the 
veteran's bilateral knee disorder was aggravated by military 
service (i.e., beyond the natural progression/residuals of 
the veteran's bilateral meniscectomy prior to service).  
During the examination the examiner elicited a history from 
the veteran of his bilateral knee disorder.  On physical 
examination the examiner found evidence of arthralgia, 
bilateral knees.    The examiner noted that there is an 
expected sequela to meniscectomies that one would expect 
variable levels of future joint degeneration, depending on 
the residual meniscus remaining in the joint.  The claims 
folder was made available to the examiner for review and the 
examiner noted that X-rays from 2000 indicated no 
osteoarthritis with mild chondrocalcinosis, and the veteran 
stated that he had Rheumatoid arthritis.  Based upon this 
examination, it was concluded that the veteran's bilateral 
knee disability was not aggravated beyond the natural 
progression/residuals of the pre-existing condition.     

Given the evidence of record, the Board finds that service 
connection for a bilateral knee disorder is not warranted.  
The April 2003 VA examiner specifically opined that the 
veteran's knee disorder did not increase in severity during 
his brief period of active service.  This is consistent with 
the inservice Medical Board findings of no aggravation.  
There is no contrary medical evidence of record.  The 
veteran's claim for service connection implicitly includes 
the assertion that his bilateral knee disorder was aggravated 
in service, but his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish a link between his knee disability and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the bilateral knee disorder increased in severity during 
service, the veteran's claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for a bilateral knee disorder is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


